Exhibit 10.8

 

Employee Stock Option Agreement

This Employee Stock Option Agreement, dated as of ________, 20__, between
ServiceMaster Global Holdings, Inc., a Delaware corporation (the “Company”), and
the associate whose name appears on the signature page hereof and who is
employed by the Company or one of its Subsidiaries, is being entered into
pursuant to the Amended and Restated ServiceMaster Global Holdings, Inc. 2014
Omnibus Incentive Plan (the “Plan”).  The meaning of capitalized terms used, but
not otherwise defined, in this Agreement may be found in the Plan.

The Company and the Associate hereby agree as follows:

Section 1.    Grant of Options.

(a)    Confirmation of Grant.  The Company hereby evidences and confirms,
effective as of the date hereof, its grant to the Associate of Options to
purchase the number of shares of Company Common Stock specified on the signature
page hereof.  The Options are not intended to be Incentive Stock Options.  This
Agreement is entered into pursuant to, and the terms of the Options are subject
to, the terms of the Plan.  If there is any inconsistency between this Agreement
and the terms of the Plan, the terms of the Plan shall govern.

(b)    Option Price.  Each share covered by an Option shall have the Option
Price specified on the signature page hereof.

Section 2.    Vesting and Exercisability.

(a)    Except as otherwise provided in the Plan or Section 2(b) of this
Agreement, the Options shall become vested in four equal annual installments on
each of the first through fourth anniversaries of the Grant Date, subject to the
continuous employment of the Associate with the Company until the applicable
vesting date; provided that if the Associate’s employment with the Company is
terminated by reason of the Associate’s death or





--------------------------------------------------------------------------------

 



Disability, any Options held by the Associate shall immediately vest as of the
effective date of such termination.

(b)    Discretionary Acceleration.  The Administrator, in its sole discretion,
may accelerate the vesting or exercisability of all or a portion of the Options,
at any time and from time to time.

(c)    Exercise.  Once vested in accordance with the provisions of this
Agreement, the Options may be exercised at any time and from time to time prior
to the date such Options terminate pursuant to Section 3.  Options may only be
exercised with respect to whole shares and must be exercised in accordance with
Section 4. 

Section 3.    Termination of Options.

(a)    Normal Termination Date.  Unless earlier terminated pursuant to Section
3(b) or the Plan, the Options shall terminate on the tenth anniversary of the
Grant Date (the “Normal Termination Date”), if not exercised prior to such date.

(b)    Early Termination.  If the Associate’s employment with the Company
terminates for any reason, any Options held by the Associate that have not
vested before the effective date of such termination of employment (determined
without regard to any statutory or deemed or express contractual notice period)
or that do not become vested on such date in accordance with Section 2 shall
terminate immediately upon such termination of employment (determined without
regard to any statutory or deemed or express contractual notice period) and, if
the Associate’s employment is terminated for Cause, all Options (whether or not
then vested or exercisable) shall automatically terminate immediately upon such
termination.  All vested Options held by the Associate following the effective
date of a termination of employment (the “Covered Options”) shall remain
exercisable until the first to occur of (i) the one-year anniversary in the case
of a termination by reason of the Associate’s death or Disability or a
retirement from active service on or after the Associate reaches normal
retirement age, or in the event of any other termination of employment, the
three-month anniversary of the effective date of the Associate’s termination of
employment





2

--------------------------------------------------------------------------------

 



(determined without regard to any deemed or express statutory or contractual
notice period) (ii) the Normal Termination Date or (iii) the cancellation of the
Options pursuant to Section 5(a), and if not exercised within such period the
Options shall automatically terminate upon the expiration of such period.

Section 4.    Manner of Exercise.  Subject to such reasonable administrative
regulations as the Administrator may adopt from time to time, the exercise of
vested Options by the Associate shall be pursuant to procedures set forth in the
Plan or established by the Administrator from time to time and shall include the
Associate specifying the proposed date on which the Associate desires to
exercise a vested Option (the “Exercise Date”), the number of whole shares with
respect to which the Options are being exercised (the “Exercise Shares”) and the
aggregate Option Price for such Exercise Shares (the “Exercise Price”) or such
other or different requirements as may be imposed by the Company.  Unless
otherwise determined by the Administrator, (i) on or before the Exercise Date
the Associate shall deliver to the Company full payment for the Exercise Shares
in United States dollars in cash, or cash equivalents satisfactory to the
Company, in an amount equal to the Exercise Price plus any required withholding
taxes or other similar taxes, charges or fees (including, if available, pursuant
to a broker-assisted cashless exercise program established by the Company
whereby the Associate may exercise vested Options by an exercise-and-sell
procedure in which the Exercise Price (together with any required withholding
taxes or other similar taxes, charges or fees) is obtained from the sale of
shares in the public market) and (ii) the Company shall register the issuance of
the Exercise Shares on its records (or direct such issuance to be registered by
the Company’s transfer agent).  The Company may require the Associate to furnish
or execute such other documents as the Company shall reasonably deem necessary
(i) to evidence such exercise or (ii) to comply with or satisfy the requirements
of the Securities Act, applicable state or non‑U.S. securities laws or any other
law.

Section 5.    Change in Control.

(a)    Unless otherwise determined by the Administrator, no cancellation,
acceleration of vesting or other payment shall occur with respect to any stock
option in connection with a Change in Control occurring prior to the fourth
anniversary of the Grant Date, if the Administrator reasonably determines prior
to the Change in Control that the Associate shall receive an “Alternative Award”
meeting the requirements of the Plan; provided, however, that if within two
years following a Change in Control, the Associate's employment is involuntarily
(other than for Cause)





3

--------------------------------------------------------------------------------

 



terminated or the Associate resigns with Good Reason (as defined below), at a
time when any portion of the Alternative Award is unvested, the unvested portion
of such Alternative Award shall immediately vest in full and such Associate
shall be provided with either cash or marketable stock equal to the fair market
value of the stock subject to the Alternative Award on the date of termination
(and, in the case of Alternative Awards that are stock options or stock
appreciation rights, in excess of the exercise price or base price that the
Associate would be required to pay in respect of such Alternative Award)..

(i)    Good Reason means, without the Associate’s written consent, the
occurrence of any of the following events:

a.    The reduction in any material respect in the Associate’s position(s),
authorities or responsibilities that they had with the Company immediately prior
to the time of the Change in Control;

b.    A material reduction in Associate’s annual rate of base salary, annual
target cash bonus opportunity or target annual long-term incentive opportunity,
each in effect as of immediately prior to the date of the Change in Control; or

c.    A material change in the location of Associate’s location of work which
will be at least more than 50 miles from their place at work at the Company
immediately prior to the date of the Change in Control.

(b)    If the Associate determines that Good Reason exists, the Associate must
notify the Company in writing, within ninety (90) days following the initial
existence of such grounds that the Associate determines constitutes Good Reason,
or else such event shall not constitute Good Reason under the terms of the
Associate’s employment.  If the Company remedies such event within thirty (30)
days following receipt of such notice, the Associate may not terminate
employment for Good Reason as a result of such event (the “Cure Period”).  In
the event the Company does not timely remedy such event, the Associate must
terminate his employment ninety (90) days following the end of the Cure Period.





4

--------------------------------------------------------------------------------

 



Section 6.    Miscellaneous.

(a)    Withholding.  The Company or one of its Subsidiaries may require the
Associate to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding or other
similar charges or fees that may arise in connection with the grant, vesting,
exercise, settlement or purchase of the Options.

(b)    Incorporation of Forfeiture Provisions.  The Associate acknowledges and
agrees that, pursuant to the Plan, he or she shall be subject to the Company’s
Clawback Policy and any generally applicable disgorgement or forfeiture
provisions set forth in Article XIII of the Plan as of the date of this
Agreement or as required by applicable law after the date of this Agreement.

(c)    Restrictive Covenants.  In consideration of the grant of the Options,
during the Associate’s employment with the Company and its Subsidiaries (the
“Company Group”) and for a period of twelve (12) months following the
termination of the Associate’s employment (whether such termination is initiated
by the Associate or the Associate’s employer), the Associate shall not (i)
become employed by, operate or provide services to any business or other entity
that competes with the Company Group; (ii) solicit or sell any product or
service in competition with the Company Group to any person, business or other
entity that is a customer of the Company Group; (iii) interfere with the Company
Group’s relations with any of its customers, franchisees, subcontractors,
consultants, vendors or business partners; or (iv) induce or encourage
any Company Group employee to leave his/her position or to seek employment or
association with any person or entity other than the Company Group.  This
Agreement is in addition to and does not supersede any other agreements between
the Associate and the Company Group prohibiting competition with the Company
Group.  Nothing in this paragraph shall be construed to restrict the right of an
attorney to practice law to the extent protected by statute, common law or
applicable rules of professional conduct.

(d)    Dispute Resolution.  Any dispute or controversy between Associate and the
Company, whether arising out of or





5

--------------------------------------------------------------------------------

 



relating to this Agreement, the breach of this Agreement, or otherwise, shall be
resolved in accordance with the ServiceMaster We Listen Dispute Resolution Plan
then in effect.  Notwithstanding the foregoing, the Associate agrees that the
Company may seek a temporary restraining order and/or preliminary injunction in
any court of competent jurisdiction, without the posting of a bond, in order to
preserve the status quo or to enforce the restrictive covenants in this
Agreement.

(e)    Authorization to Share Personal Data.  The Associate authorizes any
Affiliate of the Company that employs the Associate or that otherwise has or
lawfully obtains personal data relating to the Associate to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with this Agreement
or the administration of the Plan. 

(f)    No Rights as Stockholder; No Voting Rights.  The Associate shall have no
rights as a stockholder of the Company with respect to any shares covered by the
Options until the exercise of the Options and delivery of the shares.

(g)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Associate any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.

(h)    Non-Transferability of Options.  The Options may be exercised only by the
Associate.  The Options are not assignable or transferable, in whole or in part,
and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Associate upon the Associate’s death or with the Company’s
consent. 

(i)    Binding Effect; Benefits.  This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement





6

--------------------------------------------------------------------------------

 



and their respective successors and assigns.  Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

(j)    Waiver; Amendment.

(i)    Waiver.  Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.

(ii)    Amendment.  This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Associate and the
Company. 

(k)    Assignability.  Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Associate without the prior written consent of the other party.





7

--------------------------------------------------------------------------------

 



(l)    Applicable Law and Forum.  This Agreement shall be governed by and
construed in accordance with the law of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.

(m)    Waiver of Jury Trial.  Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this section.

(n)    Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

(o)    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.





8

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Associate have executed this Agreement
as of the date first above written.

﻿

﻿

 

 

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title: 

﻿

 

 

﻿

 

 

﻿

THE ASSOCIATE:

﻿

 

 

﻿

 

 

﻿

Name

﻿

﻿

﻿

﻿

 

 

Total Number of Shares
for the Purchase of Which
Options have been Granted

Option Price

 

_______ Shares

$_____

 

﻿



9

--------------------------------------------------------------------------------